Citation Nr: 1641051	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  15-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to January 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a Board hearing before the undersigned via videoconference; a transcript is included in the record.  During the hearing the Veteran waived initial RO consideration of any additional evidence received since the April 2015 supplemental statement of the case (SSOC).  VA treatment records are in the claims file dated after the SSOC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current low back disability was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual History, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  A disability that is not chronic may be service connection if seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he injured his back in service.  He has written on several occasions and testified at the Board hearing that he was helping to set up a field hospital when he hurt his back in 1963.  He has stated that he was sent to, but not admitted to, a military hospital - Landstuhl.  He wrote in a January 2011 statement that he was told he strained his back.  He was given pain medication and told it would "probably resolve."  At the Board hearing he testified that he continued to self-medicate as necessary after that incident.  In other statements, including on his initial claim form in December 2010, he wrote that he has experienced pain since that time.  The Veteran's wife also submitted a statement in January 2011.  She wrote that the Veteran has experienced back pain once a year.  She said he has gone to a chiropractor and their family doctor to complain about back pain.  She also wrote that the past three years have been the worst.

The Veteran's service treatment records (STR) are negative for any complaints, treatment or diagnosis of any back injury.  There are extensive STRs, including several visits noting gastrointestinal problems, urinary issues, and bronchitis.  However, these records concern conditions and illnesses unrelated to the Veteran's back.  There is no record of any back strain in the STRs.

A separation examination was conducted in November 1964 and the Veteran separated from service in January 1965.  At that time, the Veteran completed a Report of Medical History.  While he noted other past issues, he did not indicate any back problems.  He also wrote that he was in "good" health.  Clinical evaluation of the spine at the separation examination noted normal results.

The Board reviewed the Veteran's post-service treatment records that have been associated with the claims file.  These include records from the Cleveland VA Medical Center and private records from Aultman hospital.  The records from Aultman hospital are dated in 2008-2009.  The records clearly establish the Veteran has moderate central spinal canal stenosis at L4-5 and bulging annulus at both L3-4 and L4-5.  While these records show a current lumbar spine condition, these records do not offer any opinion on etiology.  Further, the Aultman records provide no link between the current lumbar spine condition and the Veteran's active duty service.

The earliest VA treatment records in the Veteran's Virtual VA Claims file are dated in 2010.  At a December 2010 visit, the Veteran complained of low back pain.  The VA record discusses the Aultman MRI from 2008.  The Veteran described experiencing constant pain.  The Veteran said his back pain has been present for "years."

A January 2011 record indicates that the Veteran inquired about surgical options for his back condition.  The physician thought the Veteran was "a good candidate for medial nerve branch block of the lower lumbar facet supported by his history and physical exam as well as the MRI which shows severe facet arthroplasty."  However, at that visit, the Veteran was more specific with his medical history.  He said that the back pain "started 2 years ago unrelated to any event."  He also reported getting epidurals at the Altman hospital that provided minimal relief.

He underwent a lumbar medial branch injection in March 2011.  In May 2011, he underwent a radiofrequency nerve ablation.  Following that procedure, he continued to complain of low back pain and was put on pain medication.  An epidural steroid injection was performed in June 2011 and August 2011.  A TENS unit was tried in July 2011.  A sacroiliac joint injection was performed in September 2011.  Since that time, the Veteran has continued to be treated for low back pain at the Cleveland VA Medical Center.  As recently as during a January 2016 visit, the Veteran continued to complain of low back pain.  He has been diagnosed with spinal stenosis, disc herniation, and degenerative disc disease.  However, other than the January 2011 record, there is no discussion of the etiology or history of the Veteran's low back pain in those records.  There is no opinion linking the Veteran's current condition with his active duty service.

No VA examination has been secured in connection with the service connection claim for the Veteran's low back because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described herein, there is insufficient evidence indicating that the Veteran has a low back condition that is associated with service.  Here, element (3) under the McLendon analysis is not satisfied.  There is no competent evidence indicating that a back condition may be related to service.  No examination is necessary in such situations.

The preponderance of the evidence is against a finding that a back disability began in service or that arthritis of the back was manifested within the first postservice year.  While the Veteran asserts that he experienced back pain in service, his separation examination showed clinical examination of the spine was normal, and he denied complaints of a back problem at that time.  The preponderance of the evidence is also against finding that the Veteran has had continuous symptoms of a back disability since his discharge from military service.  This is so because contemporaneous records at service separation do not show any back problems.  Further, in treatment records dated in 2011, the Veteran reported that his back pain "started 2 years ago unrelated to any event."  Finally, his wife reported that he had back pain about once a year, which does not support a finding of continuity of symptomatology.

The contradictory allegations the Veteran made at a visit to the Cleveland VAMC in January 2011 versus his written statements in the claims file and testimony at the Board hearing, negatively impacts on his credibility.  He told a medical professional in January 2011 that his back pain started a few years earlier.  In contrast, he has written on several occasions that he continued to experience pain throughout his post-service life.  The Board gives greater probative weight to the statement the Veteran made while receiving medical treatment; that is, that his current back pain began a few years prior to 2011.  The Board notes that governing case law indicates that greater probative weight is assigned to statements and evidence related to the active pursuit of medical treatment rather than those made solely in support of a claim for benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Further, that there is no indication for many years following service of any back complaints.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The first post-service back complaints are made over 40 years after service.  

The Veteran has not submitted any medical evidence demonstrating that the back condition, which was manifested decades after service, is related to service.  He was afforded an opportunity to do so at the time of the 2016 hearing, but he declined to have the record held open in order to afford him additional time to obtain such a medical opinion.  The Veteran's assertions that such disability is related to an incident in service is not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of a spine disorder falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board notes that the Veteran has some medical training in that he served as a medical specialist in the military, specifically as an X-ray technician.  However, the Veteran has not shown that his training as an X-ray technician gives him the necessary level of medical expertise to competently relate his current back problems to a strain in service.  

There is no competent medical evidence supporting the linking of any back strain during service with the Veteran's current condition.  In summary, the preponderance of the evidence of record is against a finding that the Veteran's back condition became manifest in service or that arthritis was manifest within a year of service or that any such disability is related to service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a back condition.


ORDER

Entitlement to service connection for a lumbar spine condition is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


